                         iN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11

TINTRI,INC.,1                                              ) Case No.: 18-11625(KJC)

                                    Debtor.                )
                                                               Re: Docket Nos. 270,279 and 283

 CERTIFICATION OF COUNSEL REGARDING MOTION PURSUANT TO SECTION
  365(x) OF THE BANKRUPTCY CODE FOR AN ORDER(A)AU'T'HORIZING THE
       DEB'I'OIZ 'I'O INJECT NONI~SII)EN'I'IAL ItE~~ I'ItO~'~IZ'I'X ~,I+;ASES
        AND ABANDON ANY PERSONAL PROPERTY LOCATED AT SUCH
              PREMISES AND(B)FIXING A BAR DATE FOR CLAIMS

         The undersigned counsel for the above-captioned debtor and debtor-in-possession (the

"Debtor") hereby certifies that:

                  On November 16, 2018, the Debtor filed the Motion PuNsuant to Section 365(a) of

the Bankruptcy Code foN an Order (A) AuthoNizing the DebtoN to Reject Nonresidential Real

PropeNty Leases and Abandon any Personal Property Located at Such PNemises and(B)Fixzng a

Bar Datefor Claims [Docket No. 270](the "Motion")

         2.       Pursuant to the Notice of Motion Pursuant to Section 365(a) of the Bankruptcy

Code for an ONder (A) Azrthorizing the Debtor to Reject Nonresidential Real PNoperty Leases

and Abandon any Personal Propeyty Located at Such P~enzises and (B) Fixing a Bar Date for

Claims [Docket No. 270], objections to the relief requested in the Motion were due by November

14, 2018, at 4:00 p.m. prevailing Eastern Time.

         3.       The Debtor received informal comments from BP NIV Research Park LLC (the

"Landlord") prior to the objection deadline.




`        The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters and
service address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.


ROCS DE:221978.1 83990/001
        4.       On November 16, 2018, the Debtor mistakenly filed the CeNtification of No

Objection Regarding Motion Pursuant to Section 365(a) of the BankNuptcy Code for an O~de~

(A) Authorizing the Debtor to Reject Nonresidential Real PNoperty Leases any' Abandon any

Personal PNoperty Located at Such PNemises and (B) Fixing a Bar Date for Claims

[Docket No. 279](the "CNO").

        5.       On November 16, 2018, the Debtor filed the Notice of Withdrawal ofDocket No.

279[Docket No. 281](the "Withdrawal") withdrawing the CNO.

        6.       Attached hereto as Exhibit A is a revised proposed Amended Order AuthoNizing

the Debtor (A) to Reject Non-Residential Real P~opeNty Leases and Abandon Any PeNsonal

Property Located at Such PNemises and (B) Fixing a Bar Date foN Claims (the "Proposed

Amended Order"). The Proposed Amended Order incorporates the informal comments from the

Landlord and is submitted to amend, supersede and replace the ONdeN Authorizing the Debtor (A)

to Reject Non-Residential Real PNope~ty Leases and Abandon Any PeNsonal PNopeNty Located at

Such PNemises and (B) Fzxing a BaN Date for Claims [Docket No. 283]. The Landlord has no

objection to entry of the Proposed Amended Order.

        7.       As of the date hereof, other than the informal comments from the Landlord, the

Debtor received no other objections or informal comments to the Motion.

        8.       A blacklined copy of the Proposed Amended Order is attached hereto as Exhibit

I3 showing changes made from the order attached to the Motion.




                                            2
DOCS DE221978.1 83990/001
        9.       Accordingly, the Debtor respectfully requests entry of the Proposed Amended

Order attached hereto as Exhibit A at the Court's earliest convenience.


Dated: November 19, 2018                    PACHULSKI STANG ZI~HL &JONES LLP
      Wilmington, Delaware
                                            /s/ Colin R. Robinson
                                            John D. Fiero(CA Bar No. 136557)
                                            John W. Lucas(CA Bar No. 271038)
                                            Colin R. Robinson(DE Bar No. 5524)
                                            919 N. Market Street, 17th Floor
                                            P. O. Box 8705
                                            Wilmington, DE 19899(Courier 19801)
                                            Tel: (302)652-4100
                                            Fax:(302)652-4400
                                            E-mail:jfiero@pszjlaw.com
                                                    jLucas@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                             AttorneysfoN Debtor and De~toN in Possession




DOCS DF,221978.1 83990/001
